


EXHIBIT 10.3


THE BOSTON SCIENTIFIC CORPORATION
EXECUTIVE RETIREMENT PLAN
As Amended and Restatement Effective August 1, 2012


Section 1 - Nature and Purpose


Boston Scientific Corporation maintains the Boston Scientific Corporation
Executive Retirement Plan, which is an unfunded, nonqualified deferred
compensation plan for a select group of management and highly compensated
employees. The Plan is intended to be construed and administered in accordance
with the Section 409A Standards. The Plan's purpose is to provide a consistent
formula and system for making supplemental retirement payments to eligible
Participants upon their Retirement from Covered Positions. This document
reflects the terms of the Plan in effect as of August 1, 2012, and it replaces
and supersedes any prior Plan document.
The Glossary in Section 15 defines the capitalized terms used in the Plan (or
tells you where in this document to find a term's meaning). When you see a
capitalized term, turn to the Glossary to find its meaning.
Section 2 - Participants and Covered Positions


You will be a Participant in the Plan only if you are a Regular Employee who
satisfies either of the following conditions:
•You are serving in a Covered Position immediately preceding your Retirement and
have consecutively served in a Covered Position for the one-year period
immediately prior to your Retirement; or
•You are serving in a Transitional Position immediately preceding your
Retirement and have consecutively served in a Covered Position for the one-year
period immediately prior to serving in the Transitional Position.
Only the following are Covered Positions:
•
A position on the Executive Committee

•
A Division President position

For purposes of determining whether you have served in a Covered Position for
either of the required one-year periods specified above (each a “One-Year
Covered Position Period”), your consecutive service in two Covered Positions
during the one-year period will be combined.
Section 3 - Retirement and Conditions for Receipt of Benefits


For purposes of the Plan, Retirement (or to Retire) means your Separation From
Service with the Company and all of its Affiliates, other than a termination of
your employment by BSC for Cause, after you have satisfied all of the following
conditions:
•
The sum of your age and number of your Years of Service exceeds 65;



•
You are at least age 55 and have completed at least five (5) continuous Years of
Service; and







--------------------------------------------------------------------------------




•
You have been continuously employed by Boston Scientific during the 5-year
period immediately preceding your Separation From Service. For this purpose,
“Boston Scientific” does not include any business entity that was acquired by or
otherwise became an Affiliate of the Company during that 5-year period.



Upon your Retirement, you will not be entitled to a benefit under this Plan
unless all of the following conditions are satisfied:
•
You qualify as a Participant under the terms of Section 2.



•
You timely sign, and do not timely revoke, a Separation Agreement. The
Separation Agreement will be a written agreement, in a form determined by the
Company, that will contain, among other things, a release of employment claims
against BSC and certain related entities and individuals, the restrictive
covenants described in Section 12, and agreements by you not to use or disclose
confidential information or make detrimental communications, to cooperate in
litigation and other proceedings, and to return all BSC property.



•
You comply with the restrictive covenants described in Section 12 and included
in your Separation Agreement. You will be required to repay your Plan benefit if
you breach these covenants. See Section 12 for details.



Section 4 - Years of Service


For purposes of the Plan, except as otherwise provided in this Section 4, your
Years of Service will be calculated from your date of hire with BSC through your
last day worked in a Regular Position prior to your Retirement. Partially
completed Years of Service will be pro-rated based on calendar days, and
calculated to the second decimal point. If your date of hire originated at a
predecessor or acquired company of BSC that has been accepted by BSC during your
employment as part of any “bridge-of-service” or related policy, your service
with the predecessor or acquired company will count as employment with BSC for
purposes of calculating your total Years of Service (subject to the
non-duplication provision in the last paragraph of Section 5).
Notwithstanding any other provision of the Plan, the following will not be
included, and will be disregarded, in calculating your Years of Service for
purposes of the Plan:
•
service to BSC other than in a Regular Position (for example, service as an
independent contractor or other non-employee capacity under a consulting or
similar arrangement);



•
service to BSC in a Transitional Position; and



•
any vacation accrued, but not taken, at the time of Retirement.

If you are on long-term disability status immediately prior to your Retirement,
your Years of Service will be calculated to your last day on regular BSC payroll
under the terms of BSC's short-term disability plan.
Section 5 - Amount of Benefit


If you qualify as a Participant who Retires under the Plan and you satisfy the
conditions specified




--------------------------------------------------------------------------------




in Section 3, you will be eligible to receive the following supplemental
retirement benefit:
•
If you have been serving as an Executive Committee member for the entire
One-Year Covered Position Period, the gross amount of your benefit will be equal
to 2.5 months of your base salary, multiplied by the number of your Years of
Service, to a maximum benefit of 36 months of base salary.



•
If you have not been serving as an Executive Committee member for the entire
One-Year Covered Position Period, the gross amount of your benefit will be equal
to 1.5 months of your base salary, multiplied by the number of your Years of
Service, to a maximum benefit of 24 months of base salary.



If you serve in a Transitional Position immediately prior to your Retirement,
then for purposes of calculating your benefit, your base salary will be your
base salary in effect immediately prior to your assumption of the Transitional
Position.
Non-Duplication Provision: Benefits are not cumulative. For example, if you
Retire more than once from BSC, in calculating the benefit due you upon each
Retirement, only your Years of Service accumulated since your most recent prior
Retirement will be considered.
Section 6 - Form and Timing of Benefit Payment


If you are entitled to a supplemental retirement benefit under Section 5, your
benefit will be paid to you in a single lump sum payment in the first payroll
period after the last day of the 6-month period following your actual Retirement
date. No annuity or other periodic or irregular partial payments will be made
under the Plan.
Section 7 - Death-in-Service


If you die while employed by BSC, and you would have been a Participant under
Section 2 if you had Retired on the date of your death, then a death benefit
will be payable to your designated beneficiary(ies) as nominated under BSC's
group term life insurance plan, unless you have made a separate beneficiary
designation for this Plan. In the absence of any beneficiary designation, the
benefit will be paid to your estate. The gross amount of the death benefit
payment will be equal to the gross amount of the supplemental retirement benefit
that would have been payable to you under Section 5 had you Retired on the date
of your death and satisfied all of the conditions specified in Section 3.
Payment will be made in a lump sum in cash within 60 days following your death.
Section 8 - No Integration with Other Retirement Benefits


The benefits described in the Plan are not reduced, offset, or otherwise
integrated with any other retirement benefits to which you may be entitled. This
includes, but is not limited to, benefits payable under BSC's 401(k) plan, or
U.S. Social Security payments. Notwithstanding the foregoing, if you become
eligible to receive a benefit under this Plan, you will not be eligible for any
payments or benefits under any existing BSC severance plan or layoff
notification plan (such as, by way of example and without limitation, severance
pay, outplacement assistance, COBRA subsidies or other coverage continuation or
assistance, and any other benefit providing transition assistance to separated
employees).




--------------------------------------------------------------------------------




Section 9 - Plan Assets and Tax Status


The Plan is a non-qualified retirement plan for tax purposes. Accordingly, as a
Participant you will not have any vested right in any benefits until such time
as they are paid. The Plan is not externally funded or insured, and no
individual Participant accounts are maintained. For financial accounting
purposes, a book reserve is made for the projected liability of this Plan;
however, all amounts are unsecured and unsegregated. As such, they are subject
to the claims of BSC's creditors in case of bankruptcy or other legal action.
Section 10 - Loans and In-Service Withdrawals Prohibited


No loans or other advance withdrawals may be made with respect to of any portion
of the benefits described in this Plan.
Section 11 - Withholding of Tax


Notwithstanding anything to the contrary in this Plan, all payments required to
be made by BSC under the Plan to you; your estate or beneficiaries; or the
estate of any of your beneficiaries will be subject to the withholding of such
amounts as BSC may reasonably determine that it is required to withhold pursuant
to applicable federal, state or local law or regulation.
Section 12 - Restrictive Covenants


As a condition of receiving benefits under the Plan, you must comply with the
following restrictive covenants, which will be expressly included in your
Separation Agreement:
a)
During the 12-month period beginning as of your Retirement date (or such other
period as is specified in your Employment Agreement), you cannot engage in
solicitation of customers or employees of Boston Scientific, as defined in the
Employment Agreement, unless the Chief Executive Officer or his or her designee
gives prior written approval.  In the absence of an Employment Agreement
defining these terms, the Separation Agreement shall set forth the definition of
solicitation and of BSC customers and employees as set forth in Boston
Scientific's then current form of Employment Agreement for similar level
employees.



b)
During the 12-month period beginning as of your Retirement date (or such other
period as is specified in your Employment Agreement), you cannot directly or
indirectly, engage in unfair competition with Boston Scientific, as defined in
the Employment Agreement unless the Chief Executive Officer or his or her
designee gives prior written approval. In the absence of an Employment Agreement
defining these terms, the Separation Agreement shall set forth the definition of
unfair competition as set forth in Boston Scientific's then current form of
Employment Agreement for similar level employees.



c)
In the event you breach any of the provisions of this Section 12, you must repay
to the Company all of the amounts paid under this Plan, and you will also be
liable for any damages that a court may determine, and you will be subject to
injunctive relief and any other relief that a court may award as set forth in
Boston Scientific's then current form of Employment Agreement for similar level
employees.







--------------------------------------------------------------------------------




Section 13 - Administration and Modification of the Plan


The Plan is administered by the Senior Human Resources Officer (the
“Administrator”) at the Company's headquarters, One Boston Scientific Place,
Natick, Massachusetts 01760.
The Company reserves the right, by action of the Board or its designee, to
amend, modify, change or eliminate the Plan, upon notice to Participants prior
to their Retirement, at the Board's sole discretion.
Section 14 - Claims Procedure


If you (or your beneficiary) believe that you are entitled to a Plan benefit
that has not been provided or to a greater or different benefit than has been
provided, or if you disagree with any other action taken by the Administrator,
then you (or your beneficiary) or your authorized representative may file a
claim by writing to the Administrator. The Administrator will notify you of its
decision on your claim within 90 days after the Administrator receives the
claim.
If special circumstances require an extension of the 90-day decision period, the
Administrator may extend the period by up to an additional 90 days, by notifying
you, in writing, of the extension, the reason for it, and the date by which the
Administrator expects to render a decision on the claim. If the Administrator
denies the claim, in whole or in part, the Administrator's written notice of its
decision will include the following:
•
the specific reason(s) for denying the claim;



•
specific reference to the Plan provision(s) on which the denial is based;



•
a description of any additional material or information that you may need to
provide with respect to the claim, with an explanation of why the material or
information is necessary; and



•
an explanation of your right to appeal the claim denial under the Plan's review
procedures and your right to bring a civil court action following any further
denial of your claim on review.



If your claim is denied, in whole or in part, you may appeal to the
Administrator for a full and fair review of the denial. For these purposes, you
may consider your claim to have been denied if the Administrator does not
respond to your claim within 90 days of having received it. The following rules
apply to your right of appeal:
•
You or your duly authorized representative must file a written request for
review with the Administrator within 60 days after you receive the
Administrator's written denial of your claim or within 150 days after the
Administrator received your claim if you have not received a written response.



•
Your written request for review must be signed by you or your authorized
representative.



•
Upon reasonable request and free of charge, you may review, or obtain copies of,
records, documents, or other information in the Administrator's possession or
control relevant to your claim.







--------------------------------------------------------------------------------




•
You may also submit issues, arguments, and other comments in writing to the
Administrator, along with any documentary evidence in support of your claim.



•
You may have representation throughout the appeal procedure.



In its review of your claim, the Administrator will take into account all
comments, document, records, and other information you submit, regardless of
whether the information was submitted or considered in the initial claim
decision. The Administrator will give you its decision on your appeal, in
writing, within 60 days after it receives your written request for review. If
special circumstances require extension of the 60-day period, the Administrator
may extend the period for an additional 60 days by notifying you, in writing, of
the extension, the reason for it, and the date by which you nay expect a
decision.
If the Administrator again denies your claim on appeal, in whole or in part, it
will notify you, in writing, and the notice will include the following:
•
the specific reason(s) for the denial;



•
specific references to the Plan provision(s) on which the denial is based;



•
a description of your right to receive, upon request and free of charge,
reasonable access to, and copies of, all documents, records, and other
information in the Administrator's possession or control relating to your
claim;. and



•
an explanation of your right to bring a civil court action under Section 502(a)
of ERISA.



Section 15 - Glossary
When used in this document, the following words and terms have the following
meanings, unless the context clearly indicates a different meaning.
Administrator has the meaning given in Section 13.
Affiliate means any corporation, trade or business that is considered to be a
single employer with the Company under Code sections 414(b), (c), (m), or (o),
such as a wholly-owned (or at least 80%-owned) subsidiary of the Company.
Beneficiary means the person who, under the provisions of Section 7, may be
entitled to receive a benefit under this Plan in the event you die while
employed by BSC and satisfy the other applicable conditions imposed by the Plan.
Board means the Board of Directors of the Company.
Boston Scientific means the (1) Company and (2) its Affiliates other than any
business entity that was acquired by, merged into, or otherwise became an
Affiliate of the Company within the 5-year period immediately preceding your
Separation From Service.
BSC means the Company and its Affiliates.
Cause means, with respect to you, (a) your conviction of, or your failure to
contest prosecution for, a felony, or (b) your misconduct or dishonesty that is
harmful to BSC's business or reputation.




--------------------------------------------------------------------------------




Chief Executive Officer means either the Chief Executive Officer of the Company
or the Chief Executive Officer and President of the Company.
Code means the Internal Revenue Code of 1986, as amended, and its interpretive
regulations.
Company means Boston Scientific Corporation.
Covered Position is defined in Section 2 of this Plan.
Division President means the highest non-Executive Committee management position
within a global division or region and that is included in salary grade 250.
(Example titles include Division President, Region President, Division/Region
President, Senior Vice President and President). Employment Agreement means the
Boston Scientific Agreement Concerning Employment for U.S. Employees (ACE), or
if you have not acknowledged the ACE, your Contract of Employment or other
written employment contract or offer letter attachment governing and setting
forth the terms and conditions of your employment with BSC.
ERISA means the Employee Retirement Income Security Act of 1974, as amended, and
interpretive rules and regulations.
Executive Committee means the Executive Committee of the Company (or a successor
to that committee).
One-Year Covered Position Period is defined in Section 2.
Participant has the meaning given in Section 2.
Plan means the Boston Scientific Executive Retirement Plan, as set forth in this
document and as amended from time to time.
Regular Employee means a common law employee of BSC who is hired for an
indefinite term and serving in a Regular Position.
Regular Position means a position classified by the Company as a regular
full-time or regular part time common law employee of BSC regularly scheduled to
work at least 20 hours per week. A Regular Position does not include any
position not classified as a common law employee (such as a consultant,
independent contractor, or leased employee) or any position not regularly
scheduled to work at least 20 hours per week.
Retirement/Retire is defined in Section 3.
Section 409A Standards means the applicable requirements and standards for
nonqualified deferred compensation plans established by Code section 409A.
Senior Human Resources Officer means the Company's highest-ranking human
resources executive.
Separation Agreement is defined in Section 3.
Separation From Service means, with respect to you, your termination of
employment (other than by reason of your death) with the Company and all
Affiliates and other entities, if any, that would be treated as a single
"service recipient" with the Company under the Section 409A Standards, including




--------------------------------------------------------------------------------




§1.409A-1(h)(3). Whether your Separation From Service has occurred will be
determined in accordance with the Section 409A Standard, including §1.409A-(h).
The Administrator may, but need not, elect in writing, subject to the applicable
limitations under the Section 409A Standards, any of the special elective rules
prescribed in §1.409A-(h) for purposes of determining whether a Separation From
Service has occurred. Any such written election will be deemed to be part of the
Plan.
Transitional Position means a Regular Position that satisfies all of the
following conditions with respect to you:
•
You serve as a Division President or a member of the Executive Committee
immediately prior to your service in the position;



•
The Company, at its own initiative and in its sole discretion, and with the
express approval of the Compensation Committee, asks you to serve in the
position for the purpose of effecting an orderly transition of responsibilities
to your successor; and



•
You serve in the position for a limited period of not greater than 12 months.



Years of Service is defined in Section 4.




